SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended28 Feburary, 2013 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in Own Shares dated 04February 2013 Exhibit 1.2 Director/PDMR shareholding dated 06February 2013 Exhibit 1.3 Transaction in Own Shares dated07 February 2013 Exhibit 1.4 Director/PDMR shareholding dated08 February 2013 Exhibit 1.5 Transaction in Own Sharesdated 08 February 2013 Exhibit 1.6 Director/PDMR shareholding dated08 February 2013 Exhibit 1.7 Director/PDMR shareholding dated08 February 2013 Exhibit 1.8 Director/PDMR shareholding dated11 February 2013 Exhibit 1.9 Transaction in Own Shares dated 11February 2013 Exhibit 1.10 Director/PDMR shareholding dated 12February 2013 Exhibit 1.11
